DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani et al. (US 2017/0146204 A1) in view of Benitez et al. (US 2013/0194811 A1).
 	Regarding claim 1, Di Trapani et al. teach an optical system (see at least figure 3, 4 and 7) comprising:
a light mixing rod (210; see at least figure 3) having an elongate body with a length L and straight sidewalls and extending between a light entry window (212; see at elast figure 3) having a maximum entry cross-section w and an opposing light exit window (214; see at least figure 3) having a maximum exit cross-section d;
a plurality of solid state lighting elements (410; see at least figure 3) arranged to couple their respective luminous outputs into the light mixing rod (210; see at least figure 3) through said light entry window (212; see at least figure 3), said respective luminous outputs including luminous outputs having different spectral compositions respectively; and

wherein the elongate body has a length L, wherein 
    PNG
    media_image1.png
    38
    131
    media_image1.png
    Greyscale
for a hollow elongate body and 
    PNG
    media_image2.png
    34
    199
    media_image2.png
    Greyscale
for a solid elongate body made of a material having refractive index n, and
wherein the lenslet plate 440} is made of a material having a refractive index n, and the lenslets (42, 44) of each array define a cap of a virtual sphere (142) with radius R, said cap having a perimeter lying in a virtual plane (141, 143) of said array, said perimeter defining a directrix of a virtual cone (446) having its apex in the centre (144) of said virtual sphere and having a cone angle 
    PNG
    media_image3.png
    16
    12
    media_image3.png
    Greyscale
, wherein:

    PNG
    media_image4.png
    153
    379
    media_image4.png
    Greyscale

(see at least figure 3 were lenslet plate 310 haves a maximum angle of incendence on the first surface not exceeding the acceptance angle (see paragraph [0126], [0132]) and thus the equation is satisfied by Di Trapani et al.). 

 Benitez et al. (US 2013/0194811 A1) teach an optical system (figure 2) comprising a light-mixing rod (104) and an integrator lenslet plate (201). The first surface of the lenslet plat (201) contacts a light exit window of the light-mixing rod (104).  It would have been obvious at the time the invention was filed to modify the optical system of Di Trapani et al. to have the first surface of the lenslet plate contact the light exit window as taught by Benitez et al. in order to reduce the size of the optical system as an alternative design choice.
Regarding claim 2, De Trapani et al. modified by Benitez et al. teach the optical system of claim 1, but are silent about wherein the lenslets in each array are arranged in a Fermat spiral pattern.
One of ordinary skill in the art would have been led to the recited Fermat spiral pattern through routine experimentation and optimization and as an alternative design choice to achieve a desired illumination output.   Applicant has not disclosed that the shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another shape.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 
Regarding claim 3, De Trapani et al. modified by Benitez et al. teach the optical system of claim 1,  and De Trapani et al. further teach wherein each array consists of overlapping lenslets (see at least figure 3 where lenslets of 310 are overlapping). 
Regarding claim 4, Di Trapani et al. modified by Benitez et al. further teaches the optical system of claim 1, and Di Trapani et al. further teaches wherein: the elongate body (see at least figure 3) is made of an optically transmissive material selected from an optically transmissive polymer or glass (see at least paragraph [0069] where polymer based material is disclosed); or the elongate body is a hollow body comprising at least one inner surface, wherein the at least one inner surface is specularly reflective (see at least paragraph [0069] where reflective surface is disclosed).
Regardng claim 5, Di Trapani et al modified by Benitez et al. teach the optical system of claim 4, and wherein the at least one inner surface carries a plurality of facets or ripples (see at least figure 3, inner surface of 310).
Regarding claim 6, Di Trapani et al. modified by Benitez et al. teach the optical system of claim 1, but do not explicitly teach wherein the respective virtual planes are separated by a distance v, in which: 
    PNG
    media_image5.png
    78
    404
    media_image5.png
    Greyscale

	 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distances between the arrays of the lenslets of Di Trapani et al. as an alternative design choice, since it has been held that where the 
Regarding claim 7, Di Trapani et al. further teach the optical system wherein the elongate body tapers (see at least figure 3) outwardly from the light entry window (212; see at elast figure 3) to the light exit window (214; see at least figure 3).
Regarding claim 8, Di Trapani et al. modified by Benitez et al. teach the optical system of claim 1, wherein the elongate body has a square (see at least figure 3 where the light mixing rod (210; figure 3) has a square cross section) or hexagonal cross-section.
Regarding claim 9, Di Trapani et al. further teach the optical system of claim 1, wherein the plurality of solid state lighting elements (110; see at elast figure 3 and 410 in at least figure 4) comprises different sets of individually addressable solid state lighting elements, each set comprising at least one solid state lighting element (see 410 in at least figure 4 and paragraph [0088]-[0096]).
Regarding claim 10, Di Trapani et al. further teach the optical system of claim 9, wherein each set consists of solid state lighting elements (110; see at least figure 3) producing a luminous output having the same spectral composition (paragraph [0082]-[0083]).
Regarding claim 11, Di Trapani et al.  further teach the optical system of claim 1, further comprising a collimator (500) optically coupled to the second surface of the lenslet plate (310) for collimating (paragraph [0062]) a luminous output of said lenslet plate (310).
Regarding claim 12, Di Trapani et al. further teach a lighting device comprising a housing (see at least paragraph [0061] where housing is disclosed) containing the optical system (2) of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gobron et al. (US 2019/0033511 A1), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.M.A/           Examiner, Art Unit 2875  



/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875